ORDER

PER CURIAM.
Justin Robinson appeals the denial of his Rule 29.15 motion for post-conviction relief. Robinson argued that his trial counsel was ineffective in failing to depose a witness and request a mistrial when that witness did not appear at trial. The motion court’s findings and conclusions were not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).